DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 06/25/2019 and 12/19/2019 are in
compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information
referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the
mailing of this Office action.
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-32 are deemed to distinguish over the closest prior art as represented by Eaton et al (US 2004/0052690 A1) and Terry et al (US 2010/0041841 A1) (both cited in 12/19/2019 IDS).
Eaton et al disclose a polymerization reactant injection system, an embodiment of which is illustrated in Figure 1, reproduced below: 

    PNG
    media_image1.png
    308
    501
    media_image1.png
    Greyscale

As described by Eaton et al (see para [0038]), Figure 1 depicts a system that includes a concentric arrangement of a catalyst conduit (70, 70b) and a polymerization reaction mixture conduit (80).  However, in regards to present claims 1 and 30, Eaton et al do not teach or adequately suggest all features of the claimed method, most especially the claimed steps of “feeding at least one catalyst component soluble in a first solvent to a catalyst component mixing conduit via a first catalyst component delivery conduit and feeding at least one catalyst component soluble in a second solvent to a catalyst component mixing conduit via a second catalyst component delivery conduit …”.  Instead, Eaton et al teach that the catalyst source may include liquid catalyst, or granular catalyst combined with a hydrocarbon solvent to form a catalyst slurry (para [0033]), and the reference is silent as to feeding via co-catalyst conduit (60) a co-catalyst soluble in a solvent.  Further in regards to present claim 23, Eaton et al do not teach or adequately suggest all features of the claimed apparatus, in particular the claimed feature of “the first and second catalyst component delivery conduits each being open-ended and co-terminating at the catalyst component mixing conduit …”.  Eaton et al instead teach a system wherein co-catalyst conduit (60) terminates at junction (52) where it connects with monomer conduit (50, 54), and said monomer conduit terminates at junction (45) where it connects with catalyst conduit (70, 70b). (See Figs, 1, 2, 6.)  The catalyst conduit (70, 70b) terminates downstream from the monomer conduit (50, 54) (i.e., a non-co-terminus arrangement).  

	
    PNG
    media_image2.png
    192
    462
    media_image2.png
    Greyscale

As disclosed, the nozzle (100) includes a first conduit (120), second conduit (140), and support member (150). In a preferred embodiment, each of the first conduit (120), second conduit (140), and support member (150) are tubular or annular members having inner and outer diameters; and in one or more embodiments, the first conduit (120), second conduit (140) and support member (150) are concentric (para [0024]).
	In regards to present claims 1 and 30, Terry et al do not teach or adequately suggest all features of the claimed method, most especially the claimed steps of “feeding at least one catalyst component soluble in a first solvent to a catalyst component mixing conduit via a first catalyst component delivery conduit and feeding at least one catalyst component soluble in a second solvent to a catalyst component mixing conduit via a second catalyst component delivery conduit …”.   Instead, Terry et al teach to introduce a catalyst slurry to nozzle (100) via one line (e.g., line 120A in Fig. 1) and to introduce monomer(s) through annulus (190) between support tube (150) and first conduit (120).  Thus, all components of the catalyst slurry are introduced via one line of nozzle (100) rather than via first and second catalyst delivery conduits as in the present invention.  Further as to present claim 23, Terry et al do not teach or adequately suggest all features of the claimed apparatus, in particular the claimed feature of “the first and second catalyst component delivery conduits each being open-ended and co-terminating at the catalyst component mixing conduit …”.   As evident from Figures 1 and 1A, Terry et al teach that the annulus (185) (between first conduit 120 and second conduit 140) terminates downstream from the terminus of annulus (190) (between support tube 150 and first conduit 120).
Furthermore, the Office has not, as of the date of this Notice of Allowability, located or identified any reference that can be used singularly or in combination with another reference including Eaton et al or Terry et al to render the present invention anticipated or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-32 are deemed to define allowable subject matter, and passed to issue. 

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/03-13-21